DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/20 and 9/13/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s amendments and associated arguments filed 9/13/2021 with respect to the previous 112(b) rejections and the 102 and 103 rejections using Yamamoto as the primary reference have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haller et al. (see below).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haller et al. (US 2004/0088032, hereinafter Haller).
Regarding claims 1, 6, Haller discloses an implantable medical device (IMD) comprising an elongated composite tubular body as seen in figure 2C. Tubular part 213/803 is made from a biocompatible titanium (see par. 0055 and US Patent No. 6,221,513, incorporated by reference to teach the metallic material in par. 0063). Tubular part 215/805 is a biocompatible dielectric ceramic material made of alumina and/or ceramic (see par. 0054 and US Patent No. 6,221,513, incorporated by reference to teach the ceramic material in par. 0063). As this is the exact same material disclosed by the applicant, the ceramic material of Haller also has the inherent property of being RF wave permeable. Each of the tubular parts have annular and planar end faces, the respective annular and planar end faces arranged end-to-end such that they are not fit into each other and with no overlapping, as seen in figure 2A-2C (par. 0065). The interface includes a peripheral, planar brazing sealing 804 that seals the respective annular and planar end faces to each other (par. 0065).
Regarding claim 2, Haller discloses the wall thicknesses to be “about” 0.010 inches (par. 0015), which is “about 0.4” mm and also discloses the walls to be “less than a few millimeters in thickness” which includes thicknesses that are at least 0.4 mm (par. 0072).
Regarding claim 3, as seen in figures 2A-2C, the tubular parts are isodiametric such that they have the same outer diameter and inner diameter.
Regarding claim 5, as seen in figures 4-8, some embodiments include a central tubular support part that has an outer diameter adjusted to the inner diameter of the dielectric and metallic tubular parts.
Regarding claim 9, figures 2A-2C show the dielectric and metallic tubular parts extending in the peripheral direction over the whole circumference of the tubular body.
Regarding claims 11 and 12, dielectric tubular part 215/805 has two open ends and two lateral metallic tubular elements 24 and 22 are arranged on either side such that the dielectric tubular part 215/805 electrically isolates the two lateral tubular elements to allow for stimulation and/or sensing (fig. 1, 10, par. 0052, 0084). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made..

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haller in view of Fox (US 20130221844).
Regarding claim 7, Haller discloses the use of an alumina ceramic as the dielectric, RF permeable material, but is silent as to its purity. However, Fox discloses the use of an RF permeable alumina ceramic with a purity greater than 90% (par. 0018). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize an alumina ceramic greater than or equal to 99.5% purity in the IMD of Yamamoto since Fox teaches that the higher the purity of the alumina ceramic, the less loss there is to the transmitted RF (see par. 0018 for motivation).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haller in view of Nuvolli et al. (US 2017/0326664, hereinafter Nuvolli) or Stevenson et al. (US 2018/0304084, hereinafter Stevenson).
Regarding claim 8, Haller discloses the use of a braze to seal alumina ceramic to titanium to form a housing, but is silent as to using a gold braze with a metallization layer with titanium and niobium (Ti-Nb). However, both Nuvolli and Stevenson disclose using a metallization layer with titanium and niobium (Ti-Nb) when brazing an implantable housing using gold (par. 0030 of Stevenson and par. 0007 of Nuvolli). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to use a metallization layer with titanium and niobium (Ti-Nb) when brazing an implantable housing using gold as in the IMD of Haller in order to properly prepare the components for brazing, as taught by both Nuvolli and Stevenson.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haller in view of He et al. (US 7,771,838, hereinafter He).
Haller discloses that the IMD is a BION, and discloses the use of an alumina ceramic that is inherently RF-wave permeable. However, Haller is silent as to specifically including an antenna within the ceramic tubular part. However, He discloses that the use of a ceramic tubular housing in BIONs is to allow for the RF wave to pass through and allow for data and power exchange (Col. 1, line 21-Col. 3, line 30). Therefore, it would have been obvious to one of ordinary skill in the art to include an antenna for the BION of Haller, as taught by He, in order to ensure effective and efficient RF communication with an external device (see Col. 1, line 21-Col. 3, line 30 of He for motivation). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,447,402, US 6,411,854, US 2017/0225007, US 2007/0112404, US 20170151429, US 8,329,314.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792